[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE PLAINTIFF'S MOTION TO COMPEL
The court's ruling of July 22, 1996 denying the plaintiff's Motion for a Protective Order was limited to the 2 issues involving a. quashing of the subpoena and b. forbidding the deposition of Lester Katz. Since the court had no knowledge of the actual questions to be asked it did not cover answering of any particular questions.
However, having heard the parties, examined the briefs and the transcript of the deposition, the court is of the opinion CT Page 370 that all of the questions enumerated in the defendant's brief must be answered by Attorney Katz. All of them pertain to the letters written by Katz and the privilege as to that has been waived and all communications surrounding its writing are waived.
The Motion to Compel is granted. Since all questions raised are important and properly before the court the request for costs and attorneys fees is denied.
Robert J. Hale Judge Trial Referee